1/S/2015 9:32;22 AM
                                                                                                      Chris Daniel - District Clerk
                                                                                                      Harris County
                                                                                                      Envelope No: 3691543
                                                                                                      By: PATTON, JONATHAN R

                                                         CAUSE NO. 2014-42890 I COURT: 055                FILED IN
                                                                                                   1st COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
               IVY JANE SIMON                                            §         IN THE DISTRICT COURT
                                                                                                   6/15/2015 3:33:45 PM
                                                                         §
                           Plaintif(                                     §                         CHRISTOPHER A. PRINE
                                                                         §                                 Clerk
              v.                                                         §         55TH JUDICJALDI~CT

              CYPRESSWOOD SNF OPERATIONS, LLC                            ~                 .        (/'
                           Defendant                                     §         HARRIS      qr.        TEXAS
                                  ORDER GRANTING DEFENDANT'S MOTIONT                           ~MISS FOR
                            PLAINTIFF'S FAIL      TO SER CHAPTER '1                            ERT.REPORTS

                   .       On the date entered below came on for consideration the Motion to Dismiss For
                                                               ~~F
              Plaintifrs Failure to Serve 9hapter 74 Expert Rep~e "Motion") filed by Defendant

              Cypresswood SNF Operations, LLC. The Court,                    fi_;J considering the Moti~n, finds that the
                                                                         0~
              Motion is well-taken and should be GRANTE~

                       -IT IS-THEREFORE ORDERED, .lWgGED AND DECREED that
                                                     .             rtf                          .
                                                                                                        tbi~ oase is hereby
              dismissed with prejudice to refiling. r&"
                                      .             ~~
                     IT IS FURTHER QRDE~ ADJUDGED AND DECREED                                       th~ Plaintiff Ivy Jane
                                       ~s il: